DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
2.	This application is in response to the filing on July 9, 2019. Claims 1-20 are pending and are examined below. 
Drawings
3.	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: Location sensor 202 and Vehicle Sensors 410.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
4.	Claim 17 is objected to because of the following informalities: 
Claim 17, line 6, “based at least in part the another indication...” should be -- based at least in part on the another indication, --.
Appropriate correction is required.

Claim Rejections - 35 USC § 101
5.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

6.	Claims 1-3, 5, 8-10, 12, 15-17, 19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. 
	Claims 1-3, 5 are directed to a computer-implemented method (i.e., a process). Therefore, claims 1-3, 5 are within at least one of the four statutory categories.
	Regarding Prong I of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed
to determine whether they recite matter that falls within one of the following groups of abstract ideas: a) mathematical concepts, b) certain methods of organizing human activity, and/or c)
mental processes.
	Independent claim 1 includes limitation that recite an abstract idea (emphasized below)
and will be used as representative claim for the remainder of the 101 rejection. Claim 1 recites:
	A computer-implemented method comprising: 
detecting, via a first sensor, a first set of one or more physical objects in a first geographical environment as a first logistics vehicle performs a first shipping operation, the first sensor is coupled to the first logistics vehicle; 
detecting, via a second sensor, a second set of one or more physical objects in a second geographical environment as a second logistics vehicle performs a second shipping operation, the second sensor is coupled to the second logistics vehicle; 
based at least in part the detecting of the first set of one or more physical objects and the second set of one or more physical objects, generating a mapping that includes an image representing the first geographical environment and the second geographical environment; and 

The examiner submits that the foregoing underlined limitation(s) constitute “mental processes” because under its broadest reasonable interpretation, the claim covers processes that could be done mentally. For example, the limitation of “detecting a first set of one or more physical objects in a first geographical environment as a first logistics vehicle performs a first shipping operation, the first sensor is coupled to the first logistics vehicle” is a mental process because it is possible to mentally judge whether one or more objects are in the first area. The limitation of “detecting a second set of one or more physical objects in a second geographical environment as a second logistics vehicle performs a second shipping operation, the second sensor is coupled to the second logistics vehicle” is a mental process because it is possible to perform the same mental judgement of objects in the second area. The limitation of “based at least in part the detecting of the first set of one or more physical objects and the second set of one or more physical objects, generating a mapping that includes an image representing the first geographical environment and the second geographical environment” is a mental process as the user, can update their mental map of the first and second areas with the detected objects. Accordingly, the claim recites at least one abstract idea.
Claim 1 recites: 
A computer-implemented method comprising: 
detecting, via a first sensor, a first set of one or more physical objects in a first geographical environment as a first logistics vehicle performs a first shipping operation, the first sensor is coupled to the first logistics vehicle; 
detecting, via a second sensor, a second set of one or more physical objects in a second geographical environment as a second logistics vehicle performs a second shipping operation, the second sensor is coupled to the second logistics vehicle; 
based at least in part the detecting of the first set of one or more physical objects and the second set of one or more physical objects, generating a mapping that includes an image representing the first geographical environment and the second geographical environment; and 
storing the mapping to a data store, wherein the stored mapping is configured to be used by an autonomous vehicle or partially autonomous vehicle for object detection.
For the following reason(s), the examiner submits that the above identified (bolded) additional limitations do not integrate the above-noted abstract idea into a practical application. Regarding the “via a first sensor,” “via a second sensor,” and “data store” limitations, the examiner submits that these limitations are generic components using sensors and a memory device to perform the process (MPEP § 2106.05). The external sources in all steps are recited at a high-level of generality (i.e., as a generic sensor performing a function or as a memory storing data). Regarding the “storing the mapping … wherein the stored mapping is configured to be used by an autonomous vehicle or partially autonomous vehicle for object detection” limitation, the examiner submits that this limitation is a form of insignificant extra-solution activity such as outputting data (MPEP § 2106.05).
Thus, taken alone, the additional elements do not integrate the abstract idea into practical
application. Further, looking at the additional limitation(s) as an ordered combination or as a whole, the limitation(s) add nothing that is not already present when looking at the elements taken individually. For instance, there is no indication that the additional elements, when considered as a whole, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such

Regarding Step 2B of the Revised Guidance, independent claim 1 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application. 
Regarding claim 2:
Dependent claim 2 includes limitations that recite an abstract idea (emphasized below).
The method of claim 1, further comprising: 
detecting, via a telematics device coupled to the first logistics vehicle, telematics data indicating one or more vehicle events of the first logistics vehicle; and 
based on analyzing the telematics data and the detecting of the first set of one or more physical objects, generating an estimate associated with the one or more vehicle events.
The examiner submits that the foregoing underlined limitation(s) constitute “mental processes” because under its broadest reasonable interpretation, the claim covers processes that could be done mentally. In the limitation of “detecting …. telematics data indicating one or more vehicle events of the first logistics vehicle”, a driver can mentally notice speed limits and traffic signs, emergency braking and accidents, and weather conditions. In the limitation of “based on analyzing the telematics data and the detecting of the first set of one or more physical objects, generating an estimate associated with the one or more vehicle events”, the driver analyzes these potential scenarios, real and perceived, and plans a response or an estimate according to these scenarios and conditions. Accordingly, the claim recites at least one abstract idea.
Claim 2 recites:

detecting, via a telematics device coupled to the first logistics vehicle, telematics data indicating one or more vehicle events of the first logistics vehicle; 
and based on analyzing the telematics data and the detecting of the first set of one or more physical objects, generating an estimate associated with the one or more vehicle events.
For the following reason(s), the examiner submits that the above identified additional limitations do not integrate the above-noted abstract idea into a practical application. Regarding the “telematics device” limitation, the examiner submits that these limitations are generic computer components to apply the above-noted abstract idea by merely using a processor (Paragraph [0054]) to perform the process (MPEP § 2106.05). The external sources in all steps are recited at a high-level of generality (i.e., as a generic processor performing a function). 
Thus, taken alone, the additional elements do not integrate the abstract idea into practical application. Further, looking at the additional limitation(s) as an ordered combination or as a whole, the limitation(s) add nothing that is not already present when looking at the elements taken individually. For instance, there is no indication that the additional elements, when considered as a whole, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such
that the claim as a whole is not more than a drafting effort designed to monopolize the exception (MPEP § 2106.05). Accordingly, the additional limitation(s) does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
2 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application. 
Regarding claim 3:
Dependent claim 3 includes limitations that recite an abstract idea (emphasized below).
The method of claim 1, further comprising: 
detecting, via a third sensor, the second set of one or more physical objects and additional objects in the second geographical environment as a third logistics vehicle performs a third shipping operation, the third sensor is coupled to the third logistics vehicle;
 based at least in part the detecting of the additional objects in the second geographical environment, updating the mapping to include the additional objects in the image; 
and storing the updated mapping to the data store.
The examiner submits that the foregoing underlined limitation(s) constitute “mental processes” because under its broadest reasonable interpretation, the claim covers processes that could be done mentally. The limitation of “detecting… the second set of one or more physical objects and additional objects in the second geographical environment as a third logistics vehicle performs a third shipping operation, the third sensor is coupled to the third logistics vehicle…” is a mental process because it is possible to perform a mental judgement of objects being in the second area.  In the limitation of “…based at least in part the detecting of the additional objects in the second geographical environment, updating the mapping to include the additional objects in the image…” the user can mentally update his/her own mental mapping based on what he/she discerns.  Accordingly, the claim recites at least one abstract idea.
Claim 3 recites:

detecting, via a third sensor, the second set of one or more physical objects and additional objects in the second geographical environment as a third logistics vehicle performs a third shipping operation, the third sensor is coupled to the third logistics vehicle;
 based at least in part the detecting of the additional objects in the second geographical environment, updating the mapping to include the additional objects in the image; 
and storing the updated mapping to the data store.
For the following reason(s), the examiner submits that the above identified additional limitations do not integrate the above-noted abstract idea into a practical application. Regarding the third sensor and data store limitations, the examiner submits that these limitations are generic components to apply the above-noted abstract ideas by merely using a sensor or memory device to perform the process (MPEP § 2106.05). The external sources in all steps are recited at a high-level of generality (i.e., as a generic sensor performing a function or as a memory storing data). Regarding the “storing the updated mapping…” limitation, the examiner submits that this limitation is a form of insignificant extra-solution activity such as outputting data (MPEP § 2106.05).
Thus, taken alone, the additional elements do not integrate the abstract idea into practical
application. Further, looking at the additional limitation(s) as an ordered combination or as a whole, the limitation(s) add nothing that is not already present when looking at the elements taken individually. For instance, there is no indication that the additional elements, when considered as a whole, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular 
that the claim as a whole is not more than a drafting effort designed to monopolize the exception (MPEP § 2106.05). Accordingly, the additional limitation(s) does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Regarding Step 2B of the Revised Guidance, dependent claim 3 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application. 
Regarding claim 5:
Dependent claim 5 includes limitations that recite an abstract idea (emphasized below).
The method of claim 1, further comprising: 
detecting, via a third sensor, a third set of one or more physical objects in a third geographical environment as third logistics vehicle performs a third shipping operation, the third sensor is coupled to the third logistics vehicle; 
wherein the generating of the mapping is further based on the detecting of the third set of one or more physical objects in the third geographical environment, and wherein the image also includes a representation of the third geographical environment.
The examiner submits that the foregoing underlined limitation(s) constitute “mental processes” because under its broadest reasonable interpretation, the claim covers processes that could be done mentally. The limitation of “detecting …a third set of one or more physical objects in a second geographical environment as a second logistics vehicle performs a third shipping operation, the third sensor is coupled to the third logistics vehicle”, is a mental process because like the previous limitations 
The remaining limitation of “wherein the generating of the mapping is further based on the detecting of the third set of one or more physical objects in the third geographical environment, and wherein the image also includes a representation of the third geographical environment” is a limitation that elaborates on the abstract idea of claim 1 (“mapping” ) and thus, is directed to an abstract idea nor does it recite additional limitations that integrate the claims into a practical application or amount to "significantly more" for similar reasons.
Claim 5 recites:
detecting, via a third sensor, a third set of one or more physical objects in a third geographical environment as third logistics vehicle performs a third shipping operation, the third sensor is coupled to the third logistics vehicle; 
wherein the generating of the mapping is further based on the detecting of the third set of one or more physical objects in the third geographical environment, and wherein the image also includes a representation of the third geographical environment.
For the following reason(s), the examiner submits that the above identified additional limitations do not integrate the above-noted abstract idea into a practical application. Regarding the “via a third sensor” limitation, the examiner submits that this limitation is a generic component to apply the above-noted abstract idea by merely using a sensor to perform the process (MPEP § 2106.05). The external sources in all steps are recited at a high-level of generality (Le., as a generic sensor performing a function).
Thus, taken alone, the additional elements do not integrate the abstract idea into practical
application. Further, looking at the additional limitation(s) as an ordered combination or as a whole, the limitation(s) add nothing that is not already present when looking at the elements taken individually. For 
that the claim as a whole is not more than a drafting effort designed to monopolize the exception (MPEP § 2106.05). Accordingly, the additional limitation(s) does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Regarding Step 2B of the Revised Guidance, dependent claim 5 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application. 
7.	Claims 8-10, 12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. 
	Claims 8-10, 12 are directed to a system comprising at least one computing device having at least one processor; and at least one computer readable storage medium having program instructions embodied therewith (i.e. a machine). Therefore, claims 8-10, 12 are within at least one of the four statutory categories.
	Regarding Prong I of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed
to determine whether they recite matter that falls within one of the following groups of abstract ideas: a) mathematical concepts, b) certain methods of organizing human activity, and/or c)
mental processes.
8 includes limitation that recite an abstract idea (emphasized below)
and will be used as representative claim for the remainder of the 101 rejection. Claim 8 recites:
	A system comprising: 
at least one computing device having at least one processor; and 
at least one computer readable storage medium having program instructions embodied therewith, the program instructions readable or executable by the at least one processor to cause the system to: 
in response to a logistics vehicle performing one or more shipping operations in a first geographical environment, receive, via one or more sensors, an indication that one or more physical objects have been detected in the first geographical environment, the one or more sensors coupled to the logistics vehicle; 
obtaining information indicative of one or more transportation rules associated with traversing the first geographical environment;
based at least in part on the receiving of the indication that one or more physical objects have been detected and the information indicative of one or more transportation rules, generating a mapping of the first geographical environment; and 
storing the mapping, the stored mapping for use by an autonomous vehicle or partially autonomous vehicle that traverses the first geographical area.
The examiner submits that the foregoing underlined limitation(s) constitute “mental processes” because under its broadest reasonable interpretation, the claim covers processes that could be done mentally. For example, the limitation of “in response to a logistics vehicle performing one or more shipping operations in a first geographical environment, receive … an indication that one or more physical objects have been detected in the first geographical environment, the one or more sensors coupled to the logistics vehicle” is a mental process because the user will be able to know when physical 
Claim 8 recites: 
A system comprising: 
at least one computing device having at least one processor; and 
at least one computer readable storage medium having program instructions embodied therewith, the program instructions readable or executable by the at least one processor to cause the system to: 
in response to a logistics vehicle performing one or more shipping operations in a first geographical environment, receive, via one or more sensors, an indication that one or more physical objects have been detected in the first geographical environment, the one or more sensors coupled to the logistics vehicle; 
obtaining information indicative of one or more transportation rules associated with traversing the first geographical environment;
based at least in part on the receiving of the indication that one or more physical objects have been detected and the information indicative of one or more transportation rules, generating a mapping of the first geographical environment; and 
storing the mapping, the stored mapping for use by an autonomous vehicle or partially autonomous vehicle that traverses the first geographical area.
For the following reason(s), the examiner submits that the above identified (bolded) additional limitations do not integrate the above-noted abstract idea into a practical application. Regarding the “via one or more sensors”, “computing device”, and “computer readable storage medium” limitations, the examiner submits that these limitations are generic components to apply the above-noted abstract idea by merely using at least a sensor, computing device, and computer readable storage to perform the process (MPEP § 2106.05). The external sources in all steps are recited at a high-level of generality (i.e., as a generic sensor or generic computing device performing a function, as a generic computer readable medium performing a generic computer function storing data, applications, program readable instructions, etc. on a flash drive or disc (Paragraphs [0022] and [0023])). Regarding the “storing the mapping, the stored mapping for use by an autonomous vehicle or partially autonomous vehicle that traverses the first geographical area” limitation, the examiner submits that this limitation is an insignificant extra solution activity such as outputting data with an intended use (MPEP § 2106.05). 
Thus, taken alone, the additional elements do not integrate the abstract idea into practical
application. Further, looking at the additional limitation(s) as an ordered combination or as a whole, the limitation(s) add nothing that is not already present when looking at the elements taken individually. For instance, there is no indication that the additional elements, when considered as a whole, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such

Regarding Step 2B of the Revised Guidance, independent claim 8 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application. 
Regarding claim 9:
Dependent claim 9 includes limitations that recite an abstract idea (emphasized below).
The system of claim 8. wherein that at least one processor further causes the system to: 
obtain, via a telematics device coupled to the logistics vehicle, telematics data indicating one or more vehicle events of the logistics vehicle;
and based on analyzing the telematics data and the information indicative of one or more transportation rules, generating an estimate associated with the one or more vehicle events.
The examiner submits that the foregoing underlined limitation(s) constitute “mental processes” because under its broadest reasonable interpretation, the claim covers processes that could be done mentally. In the limitation of “obtain…telematics data indicating one or more vehicle events of the logistics vehicle”, a driver can mentally observe vehicle events like stopping or sudden breaking. In the limitation of “based on analyzing the telematics data and the information indicative of one or more transportation rules, generating an estimate associated with the one or more vehicle events”, the driver can mentally notice speed limits and traffic signs, emergency braking and accidents, and weather conditions. Accordingly, the claim recites at least one abstract idea.
Claim 9 recites:
The system of claim 8, wherein that at least one processor further causes the system to: 
obtain, via a telematics device coupled to the logistics vehicle, telematics data indicating one or more vehicle events of the logistics vehicle;
and based on analyzing the telematics data and the information indicative of one or more transportation rules, generating an estimate associated with the one or more vehicle events.
For the following reason(s), the examiner submits that the above identified additional limitations do not integrate the above-noted abstract idea into a practical application. Regarding the “telematics device” limitation, the examiner submits that these limitations are generic computer components to apply the above-noted abstract idea by merely using a processor (Paragraph [0054]) to perform the process (MPEP § 2106.05). The external sources in all steps are recited at a high-level of generality (i.e., as generic processors performing a function).
Thus, taken alone, the additional elements do not integrate the abstract idea into practical application. Further, looking at the additional limitation(s) as an ordered combination or as a whole, the limitation(s) add nothing that is not already present when looking at the elements taken individually. For instance, there is no indication that the additional elements, when considered as a whole, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such
that the claim as a whole is not more than a drafting effort designed to monopolize the exception (MPEP § 2106.05). Accordingly, the additional limitation(s) does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
 9 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application. 
Regarding claim 10:
Dependent claim 10 includes limitations that recite an abstract idea (emphasized below).
The system of claim 8, wherein the at least one processor further causes the system to: 
obtain, via another sensor, another indication that the second set of one or more physical objects and additional objects in the first geographical environment have been detected as another logistics vehicle performs another shipping operation, the another sensor is coupled to the another logistics vehicle; 
based at least in part the another indication, update the mapping to include the additional objects; 
and store the updated mapping.
The examiner submits that the foregoing underlined limitation(s) constitute “mental processes” because under its broadest reasonable interpretation, the claim covers processes that could be done mentally. In the limitation of “obtain … another indication that the second set of one or more physical objects and additional objects in the first geographical environment have been detected as another logistics vehicle performs another shipping operation, the another sensor is coupled to the another logistics vehicle”, another user can mentally know when physical objects have been detected. In the limitation of “based at least in part the another indication, update the mapping to include the additional objects”, it is possible to mentally update the mapping with objects that have been recently detected.  Accordingly, the claim recites at least one abstract idea.
Claim 10 recites:

obtain, via another sensor, another indication that the second set of one or more physical objects and additional objects in the first geographical environment have been detected as another logistics vehicle performs another shipping operation, the another sensor is coupled to the another logistics vehicle; 
based at least in part the another indication, update the mapping to include the additional objects; 
and store the updated mapping.
For the following reason(s), the examiner submits that the above identified additional limitations do not integrate the above-noted abstract idea into a practical application. Regarding the “via another sensor” limitation, the examiner submits that this limitation is a generic component to apply the above-noted abstract idea by merely using a sensor to perform the process (MPEP § 2106.05). The external sources in all steps are recited at a high-level of generality (i.e., as a generic sensor performing a function). Regarding the “store the updated mapping” limitation, the examiner submits that this limitation is an insignificant extra-solution activity such as outputting data (MPEP § 2106.05). 
Thus, taken alone, the additional elements do not integrate the abstract idea into practical
application. Further, looking at the additional limitation(s) as an ordered combination or as a whole, the limitation(s) add nothing that is not already present when looking at the elements taken individually. For instance, there is no indication that the additional elements, when considered as a whole, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular 
that the claim as a whole is not more than a drafting effort designed to monopolize the exception (MPEP § 2106.05). Accordingly, the additional limitation(s) does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Regarding Step 2B of the Revised Guidance, dependent claim 10 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application. 
Regarding claim 12:
Dependent claim 12 includes limitations that recite an abstract idea (emphasized below).
The system of claim 8. wherein the at least one processor further causes the system to: 
obtain, via another sensor, an indication that other physical objects have been detected in a second geographical environment as another logistics vehicle performs another shipping operation, the another sensor is coupled to the another logistics vehicle; 
wherein the generating of the mapping is further based on the obtaining of the indication that other physical objects have been detected in the second geographical environment, and wherein the mapping also includes a representation of the second geographical environment.
The examiner submits that the foregoing underlined limitation(s) constitute “mental processes” because under its broadest reasonable interpretation, the claim covers processes that could be done mentally. The limitation of “obtain … an indication that other physical objects have been detected in a second geographical environment as another logistics vehicle performs another shipping operation, the another sensor is coupled to the another logistics vehicle” is a mental process because another user can 
The remaining limitation of “wherein the generating of the mapping is further based on the obtaining of the indication that other physical objects have been detected in the second geographical environment, and wherein the mapping also includes a representation of the second geographical environment” is a limitation that elaborates on the abstract idea of claim 8 (“mapping”) and thus, is directed to an abstract idea nor does it recite additional limitations that integrate the claims into a practical application or amount to "significantly more" for similar reasons.
Claim 12 recites:
The system of claim 8. wherein the at least one processor further causes the system to: 
obtain, via another sensor, an indication that other physical objects have been detected in a second geographical environment as another logistics vehicle performs another shipping operation, the another sensor is coupled to the another logistics vehicle; 
wherein the generating of the mapping is further based on the obtaining of the indication that other physical objects have been detected in the second geographical environment, and wherein the mapping also includes a representation of the second geographical environment.
For the following reason(s), the examiner submits that the above identified additional limitations do not integrate the above-noted abstract idea into a practical application. Regarding the “via another sensor” limitation, the examiner submits that these limitations are generic components to apply the above-noted abstract idea by merely using a sensor to perform the process (MPEP § 2106.05). The external sources in all steps are recited at a high-level of generality (Le., as a generic sensor performing a function).
Thus, taken alone, the additional elements do not integrate the abstract idea into practical

that the claim as a whole is not more than a drafting effort designed to monopolize the exception (MPEP § 2106.05). Accordingly, the additional limitation(s) does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Regarding Step 2B of the Revised Guidance, dependent claim 12 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application. 
8.	Claims 15-17, 19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. 
	Claims 15-17, 19 are directed to an apparatus made of a computer readable storage medium. (Le., a manufacture). Therefore, claims 15-17, 19 are within at least one of the four statutory categories.
	Regarding Prong I of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed
to determine whether they recite matter that falls within one of the following groups of abstract ideas: a) mathematical concepts, b) certain methods of organizing human activity, and/or c)
mental processes.
 15 includes limitation that recite an abstract idea (emphasized below)
and will be used as representative claim for the remainder of the 101 rejection. Claim 15 recites:
	An apparatus comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by one or more processors to cause the one or more processors to: 
in response to a logistics vehicle performing one or more shipping operations in a first geographical environment, receive, via one or more sensors, an indication that one or more physical objects have been detected in the first geographical environment, the one or more sensors coupled to the logistics vehicle; 
based at least in part on the receiving of the indication that one or more physical objects have been detected, causing a mapping of the first geographical environment to be generated, the mapping including an image representation of the first geographical environment and metadata associated with the first geographical environment;
and storing the mapping, the stored mapping for use by an autonomous vehicle or partially autonomous vehicle for detecting objects in the first geographical environment.
The examiner submits that the foregoing underlined limitation(s) constitute “mental processes” because under its broadest reasonable interpretation, the claim covers processes that could be done mentally. For example, the limitation “in response to a logistics vehicle performing one or more shipping operations in a first geographical environment, receive … an indication that one or more physical objects have been detected in the first geographical environment, the one or more sensors coupled to the logistics vehicle” is a mental process because the user can mentally know when the physical objects have been detected in an area. The limitation “based at least in part on the receiving of the indication that one or more physical objects have been detected, causing a mapping of the first geographical environment to be generated… the mapping including an image representation of the first geographical 
Claim 15 recites: 
An apparatus comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by one or more processors to cause the one or more processors to: 
in response to a logistics vehicle performing one or more shipping operations in a first geographical environment, receive, via one or more sensors, an indication that one or more physical objects have been detected in the first geographical environment, the one or more sensors coupled to the logistics vehicle; 
based at least in part on the receiving of the indication that one or more physical objects have been detected, causing a mapping of the first geographical environment to be generated, the mapping including an image representation of the first geographical environment and metadata associated with the first geographical environment;
and storing the mapping, the stored mapping for use by an autonomous vehicle or partially autonomous vehicle for detecting objects in the first geographical environment.
For the following reason(s), the examiner submits that the above identified (bolded) additional limitations do not integrate the above-noted abstract idea into a practical application. Regarding the “via one or more sensors” and “An apparatus comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by one or more processors to cause the one or more processors to” limitations, the examiner submits that these limitations are generic components to apply the above-noted abstract idea by merely using a sensor and a computer readable storage medium to perform the process (MPEP § 2106.05). The external sources  “and storing the mapping, the stored mapping for use by an autonomous vehicle or partially autonomous vehicle for detecting objects in the first geographical environment” limitation, the examiner submits that this limitation is an insignificant extra-solution activity to apply the above-noted abstract idea such as outputting data (MPEP § 2106.05). 
Thus, taken alone, the additional elements do not integrate the abstract idea into practical
application. Further, looking at the additional limitation(s) as an ordered combination or as a whole, the limitation(s) add nothing that is not already present when looking at the elements taken individually. For instance, there is no indication that the additional elements, when considered as a whole, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such
that the claim as a whole is not more than a drafting effort designed to monopolize the exception (MPEP § 2106.05). Accordingly, the additional limitation(s) does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Regarding Step 2B of the Revised Guidance, independent claim 15 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application. 
16:
Dependent claim 16 includes limitations that recite an abstract idea (emphasized below).
The apparatus of claim 15, wherein the one or more processors are further caused to: 
obtain, via a telematics device coupled to the logistics vehicle, telematics data indicating one or more vehicle events indicative of a speed of the logistics vehicle; and 
based on analyzing the telematics data and data from the one or more sensors, generating an average speed estimate of the logistics vehicle.
The examiner submits that the foregoing underlined limitation(s) constitute “mental processes” because under its broadest reasonable interpretation, the claim covers processes that could be done mentally. In the limitation “obtain … telematics data indicating one or more vehicle events indicative of a speed of the logistics vehicle…”, a driver can mentally notice speed limits and traffic signs, emergency braking and accidents, and weather conditions. In the limitation “based on analyzing the telematics data and data from the one or more sensors, generating an average speed estimate of the logistics vehicle”, the driver can incorporate his/her knowledge about the vehicle events and determine the average speed to follow (Paragraph [0061]: lines 1-10).  Accordingly, the claim recites at least one abstract idea.
Claim 16 recites:
The apparatus of claim 15, wherein the one or more processors are further caused to: 
obtain, via a telematics device coupled to the logistics vehicle, telematics data indicating one or more vehicle events indicative of a speed of the logistics vehicle; and 
based on analyzing the telematics data and data from the one or more sensors, generating an average speed estimate of the logistics vehicle.
For the following reason(s), the examiner submits that the above identified additional limitations do not integrate the above-noted abstract idea into a practical application. Regarding the “telematics device” limitation, the examiner submits that this limitation is a generic component to apply  processor (Paragraph [0054]) to perform the process (MPEP § 2106.05). The external sources in all steps are recited at a high-level of generality (i.e., as generic processors performing a function).
Thus, taken alone, the additional elements do not integrate the abstract idea into practical application. Further, looking at the additional limitation(s) as an ordered combination or as a whole, the limitation(s) add nothing that is not already present when looking at the elements taken individually. For instance, there is no indication that the additional elements, when considered as a whole, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such
that the claim as a whole is not more than a drafting effort designed to monopolize the exception (MPEP § 2106.05). Accordingly, the additional limitation(s) does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Regarding Step 2B of the Revised Guidance, dependent claim 16 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application. 
Regarding claim 17:
Dependent claim 17 includes limitations that recite an abstract idea (emphasized below).
The apparatus of claim 15. wherein the one or more processors are further caused to: 
obtain, via another sensor, another indication that the one or more physical objects and additional objects in the first geographical environment have been detected as another logistics vehicle performs another shipping operation, the another sensor is coupled to the another logistics vehicle; 
based at least in part the another indication, update the mapping to include the additional objects; 
and store the updated mapping.
The examiner submits that the foregoing underlined limitation(s) constitute “mental processes” because under its broadest reasonable interpretation, the claim covers processes that could be done mentally. In the limitation “obtain … another indication that the one or more physical objects and additional objects in the first geographical environment have been detected as another logistics vehicle performs another shipping operation, the another sensor is coupled to the another logistics vehicle”, another user can mentally know when physical objects have been detected.  In the limitation, “based at least in part the another indication, update the mapping to include the additional objects”, the other user can discern whether there are additional objects in the path and update the mental mapping.  Accordingly, the claim recites at least one abstract idea.
Claim 17 recites:
The apparatus of claim 15. wherein the one or more processors are further caused to: 
obtain, via another sensor, another indication that the one or more physical objects and additional objects in the first geographical environment have been detected as another logistics vehicle performs another shipping operation, the another sensor is coupled to the another logistics vehicle; 
based at least in part the another indication, update the mapping to include the additional objects; 
and store the updated mapping.
“via another sensor” limitation, the examiner submits that this limitation is a generic component to apply the above-noted abstract idea by merely using a sensor to perform the process (MPEP § 2106.05). The external sources in all steps are recited at a high-level of generality (i.e., as a generic sensor performing a function). Regarding the limitation “and store the updated mapping”, the examiner submits that this limitation is an insignificant extra-solution activity such as outputting data (MPEP § 2106.05).
Thus, taken alone, the additional elements do not integrate the abstract idea into practical
application. Further, looking at the additional limitation(s) as an ordered combination or as a whole, the limitation(s) add nothing that is not already present when looking at the elements taken individually. For instance, there is no indication that the additional elements, when considered as a whole, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such
that the claim as a whole is not more than a drafting effort designed to monopolize the exception (MPEP § 2106.05). Accordingly, the additional limitation(s) does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Regarding Step 2B of the Revised Guidance, dependent claim 17 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to 
Regarding claim 19:
Dependent claim 19 includes limitations that recite an abstract idea (emphasized below).
The apparatus of claim 15, wherein the one or more processors are further caused to: 
obtain, via another sensor, an indication that other physical objects have been detected in a second geographical environment as another logistics vehicle performs another shipping operation, the another sensor is coupled to the another logistics vehicle; 
wherein the generating of the mapping is further based on the obtaining of the indication that other physical objects have been detected in the second geographical environment, and wherein the mapping also includes a representation of the second geographical environment.
The examiner submits that the foregoing underlined limitation(s) constitute “mental processes” because under its broadest reasonable interpretation, the claim covers processes that could be done mentally. In the limitation “obtain … an indication that other physical objects have been detected in a second geographical environment as another logistics vehicle performs another shipping operation, the another sensor is coupled to the another logistics vehicle”, a driver may be notified and make a mental reminder that other physical objects have been detected in the path.  Accordingly, the claim recites at least one abstract idea.
The remaining limitation of “wherein the generating of the mapping is further based on the obtaining of the indication that other physical objects have been detected in the second geographical environment, and wherein the mapping also includes a representation of the second geographical environment” is a limitation that elaborates on the abstract idea of claim 15 (“mapping”) and thus, is directed to an abstract idea nor does it recite additional limitations that integrate the claims into a practical application or amount to "significantly more" for similar reasons.
 19 recites:
The apparatus of claim 15, wherein the one or more processors are further caused to: 
obtain, via another sensor, an indication that other physical objects have been detected in a second geographical environment as another logistics vehicle performs another shipping operation, the another sensor is coupled to the another logistics vehicle; 
wherein the generating of the mapping is further based on the obtaining of the indication that other physical objects have been detected in the second geographical environment, and wherein the mapping also includes a representation of the second geographical environment.
For the following reason(s), the examiner submits that the above identified additional limitations do not integrate the above-noted abstract idea into a practical application. Regarding the “via another sensor” limitation, the examiner submits that this limitation is a generic component to apply the above-noted abstract idea by merely using a sensor to perform the process (MPEP § 2106.05). The external sources in all steps are recited at a high-level of generality (Le., as a sensor performing a function).
Thus, taken alone, the additional elements do not integrate the abstract idea into practical
application. Further, looking at the additional limitation(s) as an ordered combination or as a whole, the limitation(s) add nothing that is not already present when looking at the elements taken individually. For instance, there is no indication that the additional elements, when considered as a whole, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such

Regarding Step 2B of the Revised Guidance, dependent claim 19 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application. 

Claim Rejections - 35 USC § 102
10.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
11.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

12.	Claim(s) 1-3, 5, 7-10, 12-13, 15-17, 19-20 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by GIL (US 20170313421 A1).
As to claim 1, GIL discloses:
A computer-implemented method (Abstract) comprising: 
detecting, via a first sensor, a first set of one or more physical objects in a first geographical environment (Paragraph [0156] and Fig. 10: light guidance sensors 166, UAV-100, lower portion 118) as a first logistics vehicle performs a first shipping operation (Paragraph [0155]), the first sensor is coupled 
detecting, via a second sensor, a second set of one or more physical objects in a second geographical environment as a second logistics vehicle (Paragraph [0110]) performs a second shipping operation (Paragraph [0155]), the second sensor is coupled to the second logistics vehicle (Paragraph [0156] and Fig. 10: light guidance sensors 166, UAV-100, lower portion 118);
based at least in part the detecting of the first set of one or more physical objects and the second set of one or more physical objects, generating a mapping that includes an image representing the first geographical environment and the second geographical environment (Paragraphs [0313] and [0314]); and 
storing the mapping to a data store, wherein the stored mapping is configured to be used by an autonomous vehicle or partially autonomous vehicle for object detection (Paragraphs [0312], lines 6-7: “other map related functions for terrestrial, nautical, and/or aerial vehicles”, [0439]).
	As to claim 2, GIL discloses:
	The method of claim 1, further comprising: detecting, via a telematics device coupled to the first logistics vehicle, telematics data indicating one or more vehicle events of the first logistics vehicle (Paragraphs [0297], [0300]); and 
	based on analyzing the telematics data and the detecting of the first set of one or more physical objects, generating an estimate associated with the one or more vehicle events (Paragraphs [0327] lines 6-7: “have access to, and/or may forecast/estimate planned times for sorting, handling, conveying, scanning, picking up, delivering, and/or the like various parcels 300”, [0439]).
	As to claim 3, GIL discloses:
	The method of claim 1, further comprising: 

	based at least in part the detecting of the additional objects in the second geographical environment, updating the mapping (Paragraphs [0448]- [0449]) to include the additional objects in the image (Paragraphs [0312], [0448], [0449]); 
and storing the updated mapping to the data store (Paragraph [0312]).
As to claim 5, GIL discloses:
	The method of claim 1, further comprising: 
detecting, via a third sensor, a third set of one or more physical objects in a third geographical environment as third logistics vehicle (Paragraphs [0446] – [0449]) performs a third shipping operation (Paragraph [0155]), the third sensor is coupled to the third logistics vehicle (Paragraph [0156] and Fig. 10: light guidance sensors 166, UAV-100, lower portion 118);
	wherein the generating of the mapping is further based on the detecting of the third set of one or more physical objects in the third geographical environment, and wherein the image also includes a representation of the third geographical environment (Paragraphs [0110], [0313 - 0314], [0446]).
As to claim 7, GIL discloses:
	The method of claim 1, wherein the first shipping operation and the second shipping operation include delivering one or more parcels to destination addresses or drop off points within the first geographical area and the second geographical area (Paragraphs [0343]- [0346] and [0446] (e.g., first desired delivery point/location 5902)).
	As to claim 8, GIL discloses:
	A system (Abstract) comprising: 

	at least one computer readable storage medium having program instructions embodied therewith, the program instructions readable or executable by the at least one processor to cause the system to (Paragraph [0284]):
	in response to a logistics vehicle performing one or more shipping operations in a first geographical environment, receive, via one or more sensors, an indication that one or more physical objects have been detected in the first geographical environment, the one or more sensors coupled to the logistics vehicle (Paragraphs [0155]: “The one or more cameras 168 may include video and/or still cameras, and may capture images and/or video of the flight of the UAV 100 during a delivery process, and may assist in verifying or confirming delivery of a parcel 300 to a destination, as will be described in greater detail herein”, [0313-0314]);
	obtaining information indicative of one or more transportation rules associated with traversing the first geographical environment (Paragraph [0315]: “speed limits, turn restrictions at intersections, and other navigation related attributes, as well as serviceable points, events of interest, and/or POIs, such as gasoline stations, hotels, restaurants, museums, stadiums, offices, waypoints, automobile dealerships, auto repair shops, buildings, stores, parks, etc.”);
	based at least in part on the receiving of the indication that one or more physical objects have been detected and the information indicative of one or more transportation rules, generating a mapping of the first geographical environment (Paragraphs [0313]- [0315], [0348]: “creates or updates the primary/secondary delivery point geo coordinate for the serviceable point”); and
	storing the mapping, the stored mapping for use by an autonomous vehicle or partially autonomous vehicle that traverses the first geographical area (Paragraphs [0312]: “other map related functions for terrestrial, nautical, and/or aerial vehicles”, [0439]).
	As to claim 9, GIL discloses:

obtain, via a telematics device coupled to the logistics vehicle, telematics data indicating one or more vehicle events of the logistics vehicle (Paragraphs [0297], [0300]); and
	based on analyzing the telematics data and the information indicative of one or more transportation rules, generating an estimate associated with the one or more vehicle events (Paragraphs [0327]: “have access to, and/or may forecast/estimate planned times for sorting, handling, conveying, scanning, picking up, delivering, and/or the like various parcels 300”, [0329]).
	As to claim 10, GIL discloses:
	The system of claim 8, wherein the at least one processor further causes the system to: 
obtain, via another sensor, another indication that the second set of one or more physical objects and additional objects in the first geographical environment have been detected as another logistics vehicle (Paragraphs [0446] – [0449]) performs another shipping operation (Paragraph [0155]), the another sensor is coupled to the another logistics vehicle (Paragraph [0156] and Fig. 10: light guidance sensors 166, UAV-100, lower portion 118);
	based at least in part the another indication, update the mapping (Paragraphs [0448]- [0449]) to include the additional objects (Paragraphs [0110], [0312]);
	store the updated mapping (Paragraph [0312]).
As to claim 12, GIL discloses:
	The system of claim 8, wherein the at least one processor further causes the system to: 
obtain, via another sensor, an indication that other physical objects have been detected in a second geographical environment as another logistics vehicle (Paragraphs [0446] – [0449]) performs another shipping operation (Paragraph [0155]), the another sensor is coupled to the another logistics vehicle (Paragraph [0156] and Fig. 10: light guidance sensors 166, UAV-100, lower portion 118);

	As to claim 13, GIL discloses:
	The system of claim 12, wherein the logistics vehicle and the another logistics vehicle are delivery vehicles that have drivers, the delivery vehicles being configured to unload parcels at final destinations or drop off points in response to a request to ship the parcels to the final destinations or drop off points (Paragraph [0115] and FIG. 1).
As to claim 15, GIL discloses:
	An apparatus comprising a computer readable storage medium having program instructions embodied therewith (Paragraph [0284]), the program instructions executable by one or more processors (Paragraph [0161]) to cause the one or more processors to:
	in response to a logistics vehicle performing one or more shipping operations in a first geographical environment, receive, via one or more sensors, an indication that one or more physical objects have been detected in the first geographical environment, the one or more sensors coupled to the logistics vehicle (Paragraphs [0155]: “The one or more cameras 168 may include video and/or still cameras, and may capture images and/or video of the flight of the UAV 100 during a delivery process, and may assist in verifying or confirming delivery of a parcel 300 to a destination, as will be described in greater detail herein”, [0313-0314]);
	based at least in part on the receiving of the indication that one or more physical objects have been detected, causing a mapping of the first geographical environment to be generated, the mapping including an image representation of the first geographical environment and metadata associated with 
	storing the mapping, the stored mapping for use by an autonomous vehicle or partially autonomous vehicle for detecting objects in the first geographical environment (Paragraphs [0312]: “other map related functions for terrestrial, nautical, and/or aerial vehicles”, [0439]).
	As to claim 16, GIL discloses:
	The apparatus of claim 15, wherein the one or more processors are further caused to: 
obtain, via another sensor, another indication that the one or more physical objects and additional objects in the first geographical environment have been detected as another logistics vehicle performs another shipping operation, the another sensor is coupled to the another logistics vehicle (Paragraph [0369]); and
	based on analyzing the telematics data and data from the one or more sensors, generating an average speed estimate of the logistics vehicle (Paragraphs [0297], [0300], [0369]).
	As to claim 17, GIL discloses:
	The apparatus of claim 15, wherein the one or more processors are further caused to: 
obtain, via another sensor, another indication that the one or more physical objects and additional objects in the first geographical environment have been detected as another logistics vehicle (Paragraphs [0446] – [0449]) performs another shipping operation (Paragraph [0155]), the another sensor is coupled to the another logistics vehicle (Paragraph [0156] and Fig. 10: light guidance sensors 166, UAV-100, lower portion 118);
	based at least in part the another indication, update the mapping (Paragraphs [0448]- [0449]) to include the additional objects (Paragraphs [0110], [0312]); and
	store the updated mapping (Paragraph [0312]).
	As to claim 19, GIL discloses:

obtain, via another sensor, an indication that other physical objects have been detected in a second geographical environment as another logistics vehicle (Paragraphs [0446] – [0449]) performs another shipping operation (Paragraph [0155]), the another sensor is coupled to the another logistics vehicle (Paragraph [0156] and Fig. 10: light guidance sensors 166, UAV-100, lower portion 118);
	wherein the generating of the mapping is further based on the obtaining of the indication that other physical objects have been detected in the second geographical environment, and wherein the mapping also includes a representation of the second geographical environment (Paragraphs [0110], [0313 - 0314], [0446]).
	As to claim 20, GIL discloses:
	The apparatus of claim 15, wherein the logistics vehicle is a delivery drone that is configured to travel in air space to unload a parcel at a final destination or drop off point in response to a request to ship the parcel to the final destination or drop off point (Paragraph [0150], [0343]- [0346] and [0446] (e.g., first desired delivery point/location 5902);  and FIG. 5: UAV or “drone” 100).

Claim Rejections - 35 USC § 103
13.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
14.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

15.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

16.	Claims 4, 11, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over GIL (US 20170313421 A1), and further in view of URMSON et. al. (US 9658620 B1).
	As to claim 4, GIL discloses:
	the method of claim 1, further comprising:
…
	comparing information associated with the stored mapping with information associated with the additional objects (Paragraph [0448]: lines 18-20); and 
based at least in part on the comparing, causing the particular autonomous vehicle to perform an action (Paragraph [0153]).
GIL does not disclose obtaining, via a third sensor, an indication that the second set of one or more physical objects and additional objects in the second geographical environment has been detected as a particular autonomous vehicle is traversing the second geographical environment, the third sensor is coupled to the particular autonomous vehicle….
However, URMSON, considered to be analogous as it is in the field of vehicle motion parameters, teaches the feature of:

Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the comparison of the mapping information as taught in GIL with the limitation of obtaining, via a third sensor, an indication that the second set of one or more physical objects and additional objects in the second geographical environment has been detected as a particular autonomous vehicle is traversing the second geographical environment, the third sensor is coupled to the particular autonomous vehicle as taught by URMSON. Doing so would allow signal inputs from the sensors that monitor vehicle operations, surrounding objects, and road conditions in order to identify safety hazards and implement countermeasures to react to various driving scenarios (Col. 1 lines 33-42).
As to claim 11, GIL discloses:
…
comparing information associated with the stored mapping with information associated with the additional objects (Paragraph [0448]: lines 18-20);
and based at least in part on the comparing, causing the particular autonomous vehicle to perform an action (Paragraph [0153]).
GIL does not disclose the system of claim 8, wherein the at least one processor further causes the system to: obtain, via another sensor, an indication that the one or more physical objects and 
However, URMSON, considered to be analogous as it is in the field of vehicle motion parameters, teaches the feature of:
The system of claim 8, wherein the at least one processor further causes the system to: obtain, via another sensor, an indication that the one or more physical objects and additional objects in the first geographical environment have been detected as a particular autonomous vehicle is traversing the first geographical environment, the another sensor is coupled to the particular autonomous vehicle (Col. 1 lines 48-67, Col. 2: lines 1-14 – take sensor information from first and second vehicle, Col. 3 lines 58-67, Col. 4 lines 1-4: identify the location, Col. 7 lines 48-67: data collected from other vehicles., Col. 9: lines 6-35:  “source is considered trustworthy” or verifying data sent from other vehicles.)
Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the comparison of the mapping information as taught in GIL with the limitation of the system of claim 8, wherein the at least one processor further causes the system to: obtain, via another sensor, an indication that the one or more physical objects and additional objects in the first geographical environment have been detected as a particular autonomous vehicle is traversing the first geographical environment, the another sensor is coupled to the particular autonomous vehicle as taught by URMSON. Doing so would allow signal inputs from the sensors that monitor vehicle operations, surrounding objects, and road conditions in order to identify safety hazards and implement countermeasures to react to various driving scenarios (Col. 1 lines 33-42).
As to claim 18, GIL discloses:
…

based at least in part on the comparing, causing the particular autonomous vehicle to perform an action (Paragraph [0153]).
GIL does not disclose the apparatus of claim 15, wherein the one or more processors are further caused to: obtain, via another sensor, another indication that the one or more physical objects and additional objects in the first geographical environment have been detected as a particular autonomous vehicle is traversing the first geographical environment, the another sensor is coupled to the particular autonomous vehicle.
However, URMSON, considered to be analogous as it is in the field of vehicle motion parameters, teaches the feature of:
The apparatus of claim 15, wherein the one or more processors are further caused to: 
obtain, via another sensor, another indication that the one or more physical objects and additional objects in the first geographical environment have been detected as a particular autonomous vehicle is traversing the first geographical environment, the another sensor is coupled to the particular autonomous vehicle (Col. 1 lines 48-67, Col. 2: lines 1-14 – take sensor information from first and second vehicle, Col. 3 lines 58-67, Col. 4 lines 1-4: identify the location, Col. 7 lines 48-67: data collected from other vehicles., Col. 9: lines 6-35:  “source is considered trustworthy” or verifying data sent from other vehicles.)
Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the comparison of the mapping information as taught in GIL with the limitation of the apparatus of claim 15, wherein the one or more processors are further caused to: obtain, via another sensor, another indication that the one or more physical objects and additional objects in the first geographical environment have been detected as a .
17.	Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over GIL (US 20170313421 A1), and further in view of KUMAR CHELLAPILLA (Rethinking Maps for Self-Driving; hereinafter CHELLAPILLA).
	As to claim 6, GIL does not disclose the method of claim 1, wherein the mapping includes a high definition (HD) map that includes a real-time layer, a map priors layer, a semantic map layer, a geometric map layer, and a base map layer.
	However, CHELLAPILLA, considered to be analogous as it is in the field of vehicle motion parameters, teaches the feature of: 
	The method of claim 1, wherein the mapping includes a high definition (HD) map that includes a real-time layer, a map priors layer, a semantic map layer, a geometric map layer, and a base map layer (CHELLAPILLA: page 6/12 - HD map diagram, lines 1-9).
Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the mapping generation as taught in GIL with the limitation of the mapping includes a high definition (HD) map that includes a real-time layer, a map priors layer, a semantic map layer, a geometric map layer, and a base map layer as taught by CHELLAPILLA. Incorporating the HD map layer was needed as demand for AV’s (autonomous vehicles) are high because they need to routinely execute complex maneuvers such as nudging into a bike lane to take a turn and safely passing bicyclists. The HD map layer also helps to scale the development of self-driving vehicles (CHELLAPILLA: page 2/12-1st Paragraph, page 3/12 – 2nd Paragraph).  
14, GIL does not teach the system of claim 8, wherein the mapping includes a high definition (HD) map that includes a real-time layer, a map priors layer, a semantic map layer, a geometric map layer, and a base map layer.
	However, CHELLAPILLA, considered to be analogous as it is in the field of vehicle motion parameters, teaches the feature of: 
	 The system of claim 8, wherein the mapping includes a high definition (HD) map that includes a real-time layer, a map priors layer, a semantic map layer, a geometric map layer, and a base map layer (CHELLAPILLA: page 6/12 - HD map diagram, lines 1-9).
Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the mapping generation as taught in GIL with the limitation of the system of claim 8, wherein the mapping includes a high definition (HD) map that includes a real-time layer, a map priors layer, a semantic map layer, a geometric map layer, and a base map layer as taught by CHELLAPILLA. Incorporating the HD map layer was needed as demand for AV’s (autonomous vehicles) are high because they need to routinely execute complex maneuvers such as nudging into a bike lane to take a turn and safely passing bicyclists. The HD map layer also helps to scale the development of self-driving vehicles (CHELLAPILLA: page 2/12-1st Paragraph, page 3/12 – 2nd Paragraph).  
	
Conclusion
18. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOUVIK PRAMANIK whose telephone number is (571)272-6252. The examiner can normally be reached 8:30 am-5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571)-270-3703. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.P./Examiner, Art Unit 3663                                                                                                                                                                                                        
/Geepy Pe/Supervisory Patent Examiner, Art Unit 3663                                                                                                                                                                                                        3/15/2022